ACCEPTED
                                                                                               04-11-00304-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                           8/5/2015 1:17:09 PM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK

                                Case No. 04-11-00304-CV

                                            ***           FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                          IN THE COURT OF APPEALS  08/05/15 1:17:09 PM
                     FOR THE FOURTH COURT OF APPEALS KEITH E. HOTTLE
                           IN SAN ANTONIO, TEXAS           Clerk


                                            ***
                                 BRADLEY L. CROFT,
                                     Appellant,

                                             v.

                        AlvIS SA MANAGEMENT, LLC
                d/b/a ASSOCIATION MANAGEMENT SERVICES
                                  Appellee.

                          MOTION TO DISMISS APPEAL

      Appellee is AlvIS SA Management, LLC d/b / a Association Management Sel-vices

("AJ'I'IS"). Appellant is Bradley L. Croft ("Croft").

       Tlus Court has authority under Tex. R. App. P. 42.2(a)(1) to grant a motion by an

appellant to voluntarily disnUss IUs appeal. On July 28, 2015, AJ'I'IS purchased from the

bankruptcy Uustee all of Croft's appellate rights. The sale of Croft's appellate rights were

approved by the United States Bankruptcy Court for the Western District of Texas. A

true and correct copy of that court's order is attached as Exlubit 1. Having purchased

Croft's appellate rights, AlvIS has succeeded to Croft's rights as appellant.

      For these reasons, AMS moves the Court to disnUss dus appeal and to tax all


                                       Page 1 of 3
appellate costs against the person who incurred the same.

                                            Respectfully submitted,


                                              ~, a~
                                           Charles B. Gorham
                                           TBN: 08215000

                                           Charles B. Gorham, LLP
                                           1027 Austin Highway, Suite 150
                                           San Antonio, Texas 78209
                                           Tel. 210/822-5775
                                           Fax 210/822-3883
                                           E-mail charles@cgorham.com

                                           Attorney for Appellee


                               Certificate of Service

      I certify that I caused a copy of the foregoing instrument to be served on the

persons listed below by electronic service on August 5, 2015 and the electronic

transmission was reported as complete. My e-mail addressischarles@cgorham.com:



 David 1'. Cain
 8610 N. New Braunfels Avenue
 Suite 309
 San Antonio, TX 78217
 caind t@swbell.net


                                              ~\ ~~
                                           Charles B. Gorham



                                     Page 2 of 3
                       Affidavit in Support of Motion to Dismiss

      Before me, the undersigned authority, personally appeared Charles B. Gorham,
who, being by me duly sworn, deposed as follows:

       "rl'Iy name is Charles B. Gorham, I am of sound mind and capable of making this
affidavit, and personally acquainted with the facts herein stated.

      Attached to this motion as Exhibit '1 is a true and correct copy of the Order
Authori zing Trustee's Sale of Personal Pmperty Interests Free and Clear of Liens and
Interest signed by Judge Craig A. Gargo tta, United States Bankruptcy Judge, on August
3, 2015."


                                             ~
                                            Charles B. Gorham
                                                              , ~

      Sworn to and subscribed before me on August 5, 2015 .



                                            Notary Public, State of Texas
         BARBARA EUZAOETH MC KINNEY
              NOTARY PUBUC
              STATE OFTEXAS
            MY COMM. EXP. 9/22/18




                                      Page 3 of 3
11-52905-cag Doc#134 Filed 08/03/15 Entered 08/03/15 10:13:54 Main Document Pg 1 of 4




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.

  Dated: August 03,2015.


                                                                                  CRAIG A. GARGOTTA
                                                                           UNITED STATES BANKRUPTCY JUDGE




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE WESTERN DISTRICT OF TEXAS
                                              SAN ANTONIO DIVISION

  INRE:                                                           §
                                                                  §              CASE NO. 11-52905-cag
  BRADLEY L. CROFT,                                               §
                                                                  §
                                                                  §
              DEBTOR.                                             §              CHAPTER 7
                                                                  §


   ORDER AUTHORIZING TRUSTEE'S SALE OF PERSONAL PROPERTY INTERESTS
              FREE AND CLEAR OF ALL LIENS AND INTERESTS


              On the 28th day of July, 2015, came on for consideration the Trustee's Motion to Sell

  personal property interests belonging to the bankruptcy estate as incorporated and conditioned in

  the Motion For An Order Authorizing And Approving:(J) Bid Procedllres, Jnelllding A Stalking

  Horse, And Schedlliing An Allction And Sale Hearing; And(Ii) Certain Related Relief and the

  Order approving Motion For An Order Authorizing And Approving:(J) Bid Procedures,


  AO,~oo~G~m=nt~m~gT~=~~='~s~~lo~tio=n=to"&~II~~=~=n~ffiP~ro=~~----I
                                                                       EXHIBIT
                                                                                                   Page I of4
  Free and Clear of All Liens and Interests                       ~



                                                                 I
11-52905-cag Doc#134 Filed 08/03/15 Entered 08/03/15 10:13:54 Main Document Pg 2 of 4




  Illeludillg A Stalkillg Horse, Alld Schedulillg All Auctioll Alld Sale Hearillg; Alld(Ji) Certaill

  Related Relief(the "Order") entered on July 2 1, 20 15 (Dkt # 132).

              The Court fmd s that Ule Notice of this hearing and the establislunent of the bid

  procedures required by the Order is proper and, specifically, that the Trustee confirmed the

  delivery of said notice in the Certificate of Service filed on July 2 1, 2015 (Dkt.# 133).

             The Court finds that the Bankruptcy Estate owns certain personal property interests in the

  form of defensive appellate rights as determined, on appeal, by an order entered in the United

  States District Court and upheld by the Court of Appeals for the Fifth Circuit.

                                                             Property to be Sold

             The Court finds that the specific appellate rights that are being sold by the estate are as

  follows:

             Defensive Appellate Right No.1

             Trial Court Cause No. 20 I 0-CI-09853, Richard SlIell, Bradley L. Croft, Illdividually, alld

  as Tl"l/stee of the Willmvalllll vestmellts Tl"l/st v. Jasoll S. Gadsby, Shavallo Rogers Rallch Swim

  Club, Illc. at al. In this case, the trial COUlt awarded a COUlt penalty of $1.00; an $11,760.90

  sanction award in fa vor of individual defendants and Shavano Rogers Ranch Swim Club, Inc.; a

  $15,000 sanction award in favor of AMS SA Management, LLC; a $7 1, 157.22 attorney fee ·

  award in favor of individual defendants and Shavano Rogers Ranch Swim Club, Inc .; and a

  $7,554.53 attorney fee award in favor of AMS SA Management, LLC.

             The Debtor appealed the trial court judgment and award to the FOUlth Court of Appeals;

  Appellate Cause No. 04-11-00573-CV, Bradley L. Croft, Tl"l/stee of Willawalllllvesimelli Tl"l/sl

  v. Jasoll Gadsby:

             Defensive Appellate Right No.2



  Order Granting Tmstcc's Motion to Sell Personal Property                               Page 2 of4
  Free and Clear of All Liens and Interests
11-52905-cag Doc#134 Filed 08/03/15 Entered 08/03/1510:13:54 Main Document Pg 3 of 4



              Trial Court Cause No. 2009-CI-15857, Bradley L. Croft v. AMS SA Management, LLC.

  In this case, the trial court awarded a court penalty of $1.00; a $4,000 sanction award in favor of

  AMS SA Management, LLC; and a $5,000 attorney fee award in favor of AMS SA

  Management, LLC.

              The Debtor appealed the trial court judgment and award to the Fourth COUli of Appeals;

  Appellate Cause No. 04-11-00304-CV, Bradley L. Croft v. AMS SA Management, LLC.

                                                        Conduct of the auction sale

              The COUli effectuated the terms of the Order by opening an auction in open cOUli. No

  other party appeared to participate in the auction other than the Stalking Horse named in the

  Order.

              The Tmstee informed the Court that he had received a certified check in the amount of

  $5,000.00 from Clifton L. Lowry that was paid on behalf of the Stalking Horse (the "Lowry

  Creditors") named in the Order and that he had received no other bids or payments from any

  other party. Accordingly, the Tmstee recommended that the Comi accept the offer submitted by

  Clifton L. Lowry, on behalf of the Lowry Creditors, as the successful bid.

              The Court finds that the bid submitted by Clifton L. Lowry, on behalf of the Lowry

  Creditors, in the amount of Five Thousand and No/I 00 Dollars ($5,000.00) should be approved

  as the successful bid.

             It is, therefore, ORDERED, ADJUDGED, AND DECREED that the Tmstee is

  authorized to sell the Property to Clifton L. Lowry, on behalf of the Lowry Creditors, in the

  amount of Five Thousand and No/I 00 Dollars ($5,000.00). It is, fmiher,

             It is further ORDERED, ADJUDGED, AND DECREED that as to the property of the

  bankmptcy estate and pursuant to Sections 363(c) and (I) of the Bankruptcy Code, this sale is



  Order Granting Trustee's ~'Iotion to Sell Personal Property                          Page 3 0[4
  Free and Clear of All Liens and Interests
11-52905-cag Doc#134 Filed 08/03/15 Entered 08/03/15 10:13:54 Main Document Pg 4 of 4



   made free and clear of any and all liens, claims, interests or encumbrances of any kind, valid and

   invalid. Upon the sale of the Property and the payment of the purchase price, all liens and

   interests are deemed released as to the Property, as herein set forth, and only (1) those liens or

  interests set out in the Motion, and (2) those liens or interests of claimants who have filed

  responses to the Tmstee's Motion prior to tlus Order and whose lien claims are allowed shall

  attach to the net proceeds of the sale and shall, under no circumstances, ever revert to the

  Property itself.

              IT IS FURTHER ORDERED that as to the property of the bankmptcy estate, such sale of

  the Property is "as is," and "where is," with all faults, without recourse on the Tmstee or the

  bankruptcy estate and without any warranty of any kind whatsoever.

             IT IS FURTHER ORDERED that the stay provided by Federal Rule of Bankmptcy

  Procedure Local Rule 6004(g) shall be vacated immediately so the sale can be completed after

  enlty of this Order on the docket.

                                                              ###




  Order submitted by:


  Jose C. Rodriguez
  Law Office of Jose C. Rodriguez
  342 W. Woodlawn, Ste. 103
  San Antoruo, TX 78212
  (210) 738-8881 Tel.
  (210) 738-8882 Fax
  jrodlaw@sbcglobal.net




  Order Granting Trustee's Motion to Sell Personal Property                          Page 4 of4
  Free and Clear of All Liens and Interests